 


110 HRES 464 EH: Providing for consideration of the bill (S. 5) to amend the Public Health Service Act to provide for human embryonic stem cell research. 
U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 464 
In the House of Representatives, U. S.,

June 7, 2007
 
RESOLUTION 
Providing for consideration of the bill (S. 5) to amend the Public Health Service Act to provide for human embryonic stem cell research.  
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (S. 5) to amend the Public Health Service Act to provide for human embryonic stem cell research. All points of order against the bill and against its consideration are waived except those arising under clause 10 of rule XXI. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to commit.
2.During consideration of S. 5 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
